 In theMatter Of PARAMOUNT PICTURES, INC.andELIZABETHWHALEN,ELIZABETH CARBERRY,AND ELEANBR JACKSHIESCase No. 9-C-6529.-Decided September 9, 1948DECISIONANDORDEROn October 10, 1947, Trial Examiner Frederic B. Parkes, 2nd, issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had not violated Section 8 (1) and (3) of the Act 1as alleged in the complaint and recommending that the complaintagainst the Respondent be dismissed, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, counsel for theBoard filed exceptions to the Intermediate Report, and the Respond-ent filed a brief in support of the Intermediate Report.The Board 2 has reviewed the rulings of Trial Examiner William P.Webb, who conducted the hearing, and finds that no prejudicial errorwas committed.The rulings are hereby affirmed.The Board hasconsidered the Intermediate Report of Trial Examiner Parkes, theexceptions and the brief, and the entire record in the case.Upon our analysis of all the evidence in the case, including, amongother things, the submission of the dispute between the Respondentand the Union to arbitration, the participation of the present charg-ing parties, ElizabethWhalen, Elizabeth Carberry, and EleanerJackshies, in the arbitration proceeding, and the award of thearbitrator and the Respondent's subsequent acts in reliance thereon,we hereby adopt the findings, conclusions, and recommendations ofTrial Examiner Parkes.Although, under all the circumstances, we agree with the ultimateconclusion of Trial Examiner Parkes that the employees involved weremembers of the Union on the effective date of the maintenance-of-2The provisions of Section 8 (1) and(3) of the National LaborRelations Act are con-tinued in Section 8(a) (1) and 8(a) (3) of the Act,as amendedby the LaborManagementRelationsAct, 1947.2Pursuant to the provisions of Section 3 (b) of the amendedAct, the Boardhas delegatedits powers in connection with this case to a three-man panel consisting of the undersignedBoard Members [Houston,Reynolds,and Gray].79 N. L. R. B., No. 74.557 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembership provisions of the 1945 contract between the Respondentand the Union, and were subject thereto, we do not, by our agreement,necessarily adopt as our own the principles set forth by Trial Exam-iner Parkes in his Intermediate Report by which he resolved the issuesin this case.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint issued hereinagainst the Respondent, Paramount Pictures, Inc., New York City, be,and it hereby is, dismissed.INTERMEDIATE REPORT,Mr. Bertram Diamond,for the Board.Simpson, Thacher & Bartlett; liy Mr. Edward L. Coffey,andMr. H. Burr Kersey,of New York City, for the respondent.Boudin, Cohen & Glickstein,byMr. I. Philip Sipser,of New York City, for the,Union.STATEMENT OF THE CASEUpon a first amended charge duly filed by Elizabeth Whalen, Elizabeth Car-berry, and Eleaner Jackshies, individuals residing in New York City, herein calledthe complainants, the National Labor Relations Board, herein called the Board,by its Regional Director for the Second Region (New York City), issued its com-plaint, dated July 1, 1947, against Paramount Pictures, Inc., New York City, hereincalled the respondent, alleging that the respondent had engaged in and was en-gaging in unfair labor practices affecting commerce, within the meaning of Sec-tion 8 (1) and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaint and the first-amended charge, together with notice of hearing thereon, were duly served uponthe respondent, the three complainants, and Screen, Office and Professional Em-ployees Guild; Local 109, United Office and Professional Workers of America,'C..I.0., herein called the Union.,,With respect to the unfair labor practices, the complaint alleged in substance:(1) that on or about September 9, 1946, the respondent discharged and thereafterrefused to reinstate Elizabeth Whalen, Elizabeth Carberry, and Eleaner Jack-shies for the reason that each of them refused to become members in good stand-ing of, or to pay dues and assessments to, the Union, and (2) that by such acts and'conduct, the respondent interferred with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act and violated Section8 (1) and (3) of the Act.On July 9, 1947, the Union filed with the Regional Director a petition for leaveto intervene in these proceedings, which was granted by the Regional Directoron July 10, 1947.On July 11, 1947, the respondent filed its answer in which it admitted certainallegations of the complaint in respect to its corporate existence, the operationof its business, and the discharge and refusal to reinstate the three complain-ants, but denied that it had engaged in or was engaging in any unfair labori PARAMOUNTPICTURES,INC.559practices within the meaning of the ActAs an affirmative defense, the re-spondent averred that the complainants were discharged at the request of theUnion, because they failed to comply with the terms and provisions of a col-lective bargaining agreement then existing between the Union and the respondent.,An answer to the complaint was also duly filed by the Union.Pursuant to notice, a hearing was held at New York City, on July 14 and 15,1947, before W. P., Webb, the Trial Examiner duly designated by the Chief TrialExaminer.The Board, the respondent, and the Union were represented by`counsel and participated in the hearing. Full opportunity to be heard, toexamine and cross-examine witnesses, and' to introduce evidence bearing on theissues was afforded the parties.At the beginning of the hearing, counsel for the Union moved to dismiss thecomplaint in its entirety.The motion was denied with the privilege of renewal.At the conclusion of the Board's case-in-chief, counsel for the respondent movedto dismiss the complaint in its entirety.The motion was denied. At the con-clusion of the hearing, the motions to dismiss the complaint were renewed bythe respondent and the Union.Ruling on these motions was reserved.Dis-position of these motions is made hereinafter.A motion made by the Board'scounsel to conform the pleadings to the proof in respect to formal matters wasgranted without objection.At the conclusion of the hearing, all parties argued.orally on the record.Thereafter, the respondent filed a brief and also proposedfindings of fact and conclusions of law.'Since the close of the hearing on July 15, 1947, Trial Examiner Webb has died.Inasmuch as an intermediate Report with respect to this proceeding had notbeen prepared by Trial Examiner Webb prior to his death, the undersigned hasbeen designated, by special order of the Chief Trial Examiner, to act in theplace and stead of Trial Examiner Webb for the purpose of preparing and issuingan Intermediate Report in this proceedingThe undersigned has carefully readthe entire record in the proceeding, including all exhibits offered and received inevidence.On the basis of the foregoing and upon the entire record in the case, the under-signed makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTParamount Pictures, Inc., a New York corporation, is engaged in the businessof producing and distributing motion picture films and licensing them for ex-hibition.It produces feature pictures in Hollywood, California, and in the yearending December 31, 1941, shipped approximately 37 negatives of feature picturesfrom California to New York City, where it made a total of approximately 4360prints which were shipped from New York to film exchanges in various parts ofthe United States.Paramount maintains and operates film exchanges in theDistrict of Columbia and 15 States, including an exchange in New York City,herein called the Exchange!The business of the Exchange is transacted at an office which is separate anddistinct from the home office in New York City of Paramount Pictures, Inc.Thebusinessof the news division of Paramount Pictures, Inc. and that of the Music1As will appear hereinafter, the respondent's proposed findings of fact and conclusions oflaw are accepted2Paramount Film Distributing Corporation, a wholly owned subsidiary of Paramount'Pictures, Inc., operates 16 other exchanges located in other States. 560DECISIONSOF NATIONAL LABORRELATIONS BOARDCompanies are also transacted in separate office buildings.At its news office,Paramount develops negatives of news reel pictures taken throughout the worldand screens, edits, cuts, synchronizes, and prints them. In the year 1941, ap-proximately 1,000 of these prints were released weekly and distributed through-out the United States and Canada. Pictures known as short subjects are alsoproduced at the news office.Famous Music Corporation and its wholly owned subsidiary; Paramount MusicCorporation, are both New York corporations engaged in the music business.During the year ending December 31, 1941, Famous Music Corporation shippedor caused to be shipped from New York City to points in States of the UnitedStates other than New York, approximately 115,000 music sheets.During thesame period, Paramount Music Corporation shipped or caused to be shippedfrom New York City to points in States of the United States other than NewYork, approximately 75,000 music sheets.The respondent concedes, for the purpose of this proceeding, that it is engagedin commerce within the meaning of the Act.'II.THE ORGANIZATION INVOLVEDScreen, Office and Professional Employees Guild, Locals 1 and 109, UnitedOffice and Professional Workers of America, are labor organizations affiliatedwith the Congress of Industrial Organizations, admitting to membership at vari-ous times employees of the respondent.III.THE ALLEGEDUNFAIR LABOR PRACTICESA. Sequenceof events1.The issueThe only issue is whether the three complainants were subject to dischargeunder a maintenance of membership provision in a contract between the re-spondent and the Union.' In the main, there is no serious dispute as to thefacts.2.Membership provisions of the Union's constitution and by-lawsThe revised constitution of the United Office and Professional Workers ofAmerica, CIO, herein called the National Union, in effect from September 1942to September 1944, contained the following provision regarding membership inthe Union :... Application for membership in the Local Union shall be made in writ-ing and shall be accompanied by the payment of the initiation fee andthe dues for the first month.Upon the approval of the application and ac-ceptance of initiation fee and dues by the National Union, the applicant shallbecome a member in good standing of the Local Union.The constitution further provided that a new member should take a prescribedoath of allegiance and should receive, upon acceptance into membership, amembership card and a copy of the constitution of the National Union and bylawsof the local union.3 The parties stipulated that the business operations of the respondent during the year1946 were substantially the same as its operations during the year 1941.4 The record contains no evidence of antipathy on the part of the respondent to the unionactivities of its employees.Nor is there any suggestion in the record that dual unionismwas a factor in the dischargs of the complainants. PARAMOUNT PICTURES, INC.561Membership in good standing was defined by the constitutionas follows :...A good standing member shall be one who is not in arrears more thantwo (2) months' dues.A member who is in arrears more than two (2)months shall automatically lose his good standing in the Union and shalllose the privileges of voting, nominating, making orseconding motions,holding office, and participating in membership meetings.This shall notapply to members who are on strike, during the period of the strike.The constitution also provided that members might be fined, suspended, or ex-pelled for wilful violation of the constitution or bylaws, for misappropriation offunds or property, for working in an office which was on strike, and for refusingor wilfully neglecting to pay dues, assessments, fines, or other financial obliga-tions to the National Union or the local.However, the constitutionassuredthat "No member may be suspended by a Local Union without trial." Theconstitution of the National Union was revised in September 1944 and again inFebruary 1946, but no substantive changes were made in the aboveprovisions.Bylawsfor Local 109 and Local 1 contained provisions respecting membershipin accordwith those of the constitution of the National Union.3.Organizationalhistory of the Union and its contracts with the respondentOn October 29, 1942, the Board issued its Decision and Direction of Elections,'pursuant to which elections to determine the collective bargaining representativeof the respondent's employees in five appropriate collective bargaining unitswere conducted.The Union won the election in three of these units and wascertified by the Board as the statutory representative of such employees onFebruary 19, 1943 eOn May 10, 1943, the respondent and the Union executed a collective bargainingcontract covering the employees in two of the appropriate units for which theUnion had been certified by the Board as the statutory representative.eaThecontract contained the following provisions respecting maintenance of membershipin the Union :(2) a. All present employees now members of Guild [i. e. the Union] orwho hereafter become members of Guild, and all new employees,membersof Guild or who become members of Guild will be required as condition oftheir continued employment by Company [i. e. the respondent], to maintaintheir membership in Guild in good standing during the life of this contract.If a Guild member fails to remain a member in good standing, Guild agreesto notify Company in writing of the employee's failure to maintain suchgood standing and Company agrees that within fourteen (14) days after suchwritten notice, it will discharge said employeeunless saidemployee becomesa member in good standing within said period.Any employee so dischargedshall not be entitled to severance pay.b.For purpose hereof, the term "remain a member in good standing" shallbe deemed to mean that such member is not in arrears in the payment of hisdues, initiation fee and assessments.eMatter of Paramount Pictures, Inc., Famous Music Corporation and Parasiiount MusicCorporation,45 N. L.R B. 1169Matter of Paramount Pictures, Inc., Famous Music Corporation and Paramount MusicCorporation,47 N. L It. B. 737.Ga The complainants were employed in these units. 562,DECISIONS OF NATIONAL LABOR RELATIONS BOARDc.Company agrees that fifty-one percent (51%1)',of its employees shall bemembers of the Guild during the term hereof. Subject to such requirement,Company shall be free at all times to employ and discharge employees with-out regard to membership or non-membership in Guild or otherwise.The contract provided that any dispute arising therefrom, unless adjusted bymutual agreement between the parties, should be settled by arbitration.Pro-vision was also made for continued negotiation between the parties with respectto job classifications and salary schedules and for resulting salary adjustmentsto be retroactive in effect to October 5, 1943The contract also stated that ifsubstantial agreement in this regard had not been reached by October 5, 1943,the matter should be submitted to arbitration. Copies of the contract were printedby the respondent and distributed to the employees.7The contract was for a term ending July 28, 1944.During its term, the Unionentered into extensive negotiations with the respondent, as well as other com-panies in the industry, with respect. to job classifications and wage,schedules,culminating in an arbitration proceeding which ultimately settled the matter onDecember 3, 1945. In the meantime. the original contract between the respondentand the Union was extended from time to time by oral understandings and writ-ten memoranda agreements, providing for an uninterrupted continuity of con-tractual relationship between the parties.During the term of the last extensionagreement continuing the contract in effect until July 27, 1945, the Union enteredinto a "Memorandum of Settlement" with the respondent and other companies inthe industry whereby it was agreed that a new contract should be executed in thefuture and that meanwhile the Perms of the original contract should be extendeduntil July 27, 1946, with certain modifications.On August 6, 1945, the respondent and the Union, executed a second collectivebargaining! contract, containing thefoDoi^g.provisions with respect to mainte-nance of membership in the Union :All present employees now members of the Union or who hereafter becomemembers of the Union and all new employees, members of the Union or who'become members of the Union, will be required as a condition of their eon-tinued employment by the Companies, to maintain their membership in theUnion in good standing during the life of this contract. If a Union memberfails to remain a member in good standing, the Union agrees to notify theCompanies in writing of the employee's failure to maintain his good standingand the companies agree that within fourteen (14) days after such writtennotice it will discharge said employee unless said employee becomes a mem-ber in good standing within said period.Any employee so discharged shallnot be entitled to severance pay.For the purposes hereof, the term "remaina member in good standing" shall be deemed to mean that such member is notin-arrears,in the payment of his dues, initiation fee and assessments.The Companies agree that at least 65% of the employees shall be membersof the Union during the term hereof. It is understood, however, that theprovisions of this paragraph shall be enforced, if necessary, only with respect° The finding is based upon the testimony of Irene Sullivan,personnel and pay-rollman-ager of the respondent.Whalen testified that she never saw a copy of the contract and Car-berry stated at the hearing that she never read the contract.Inasmuch as it is a common,practice for employers to print copies of collective bargaining contracts and to distributethem to the employeescoveredby the contract,the undersigned credits Sullivan's testimonyin this regard and finds that the complainants had notice of the 1943 contract and its unionsecurity provisions PARAMOUNT PICTURES, INC.563,to new employees hired by the Companies. If the percentage of Union mem-bership is below 65% at the date of the execution of this contract, or if there-after the percentage of Union membership falls below 65% during the termhereof, and the Union desires to enforce the provisions of this paragraph,it shall first give written notice to such fact to the Companies, and second,if requested by the Companies, shall` furnish evidence satisfactory to theSecretary of the American Arbitration Association, or his designee, as to thethen existing percentage of Union membership.Upon the receipt of suchnotice and a certificate of the said Secretary of the American ArbitrationAssociation or his designee of the percentage of Union membership, the Com-panies agreethat thereafter they will enforce this provision solely as to newemployees (this shall not include former employees of the Companies now inthe armed services or who may hereafter be members of the armed servicesof the United States), and will require new employees to become Unionmembers at the ratio of three out of every five new employees, until the-per-centage of Union membership in the unit is 65%It is understood, however,that the provisions of this paragraph shall not operate, unless the Unioncomplieswith the conditions above stated.New employees required tobecome Union members under the provisions of this paragraph shall do sowithin thirty days following their employment.Until such time as the Union membership reaches 65%, as aforesaid, atleast a majority of the employees shall be members of the Union.The contract reiterated the arbitration provisions of the first agreement.Thecontract was made retroactively in effect from July 28, 1944, and provided thatit should terminate July 27, 1946.By written agreement of the parties, the con-tract was extended in effect until September 25, 1946.The respondent postedcopies of the contract on 12 bulletin boards.8During thecourse ofthis contractual history, the Union, that is Local 109, withthe approval of its membership amalgamated and merged with Screen, Officeand Professional Employees Guild, Local 1, United Office and Professional Work-'ers of America, herein at times called Local 1, early in 1945.On April 1, 1946,the merger was dissolved and Local 109 again became a separate entity.'4.Membership of complainants in the UnionOn May 26, June 25, and November 28, 1942, respectively, Whalen, Jackshies,and Carberry individually signed an "Application Blank" for membership in theUnion.Each of these "Application Blanks" contained the following pertinentlegend :8This findingis also basedupon the testimony of Sullivan.Testimony of the complain-ants with respect to wage increases received pursuant to the contracts and arbitrationproceedings between the respondent and the Union indicate that the complainants hadknowledge of the contracts and their provisions.Upon the entire record, it is found thatthe complainants had notice of the union security provisions of this contract.9In setting forth the collective bargaining history in the text, the undersigned has notdistinguished between Local 109 and Local 1 but has referred to each as the Union. It isclear that in the merger of Local 109 and Local 1 and its subsequent dissolvement the con-tinuity of the organization originally certified by the Board was preservedThe undersignedfinds no merit in the argument of counsel for the Board that the merger affected the mem-bership status of employees who were members of Local 109 but not in good standing atthe time of the merger. SeeContinental Oil Company v. N. L R. B,113 F (2d) 473(C C. A. 10) enf'g 12 N L R. B. 789. 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPLICATION BLANK(This information will be treated strictly confidential)SCREEN OFFICE & PROFESSIONAL EMPLOYEES GUILD LOCAL 109Stamp name and number of local union hereUNITED OFFICE & PROFESSIONAL WORKERS OF AMERICA C. I. 0.Date ---------------- 194--I hereby request and accept membership in the above named union, and ofmy own free will authorize the United Office & Professional Workers ofAmerica C. I. 0., their agents or representatives to act for me as a collectivebargaining agency in all matters pertaining to pay rates, salaries, hours ofemployment and other conditions of employmentJackshies paid her initiation fee of $2.00 in July 1942, and her monthly dues andassessmentsas they fell due in July, August, September, October, and Novem-ber 1942.Jackshies testified that in December 1942, employee Barbara Bratchko,who was the Union's floor captain for Jackshies' department and whose chiefduties in such position was to collect union dues and assessments, attempted tocollect from Jackshies the monthly dues of $1.00 and an assessment of 75 cents,that Jackshies refused to pay either the dues or the assessment, and that sheinformed Bratchko that she did not desire to continue as a member of the Unionor to have anything more to do with it.According to Jackshies, Bratchko madeno reply and thereafter made no further attempt to collect dues from Jackshies.,Bratchko testified that in December 1942, when she asked Jackshies for theuniondues, the latter informed her that she had no intention of paying any moredues untilthe Union obtained a raise in wages for her, and that thereafter shewould resume payment of dues. Bratchko further testified that she made noother requests of Jackshies for dues, even though Jackshies received an increasein wages in 1943.Jackshies also testified that about a month later employee Harry Boriskin,who was chairman of the Paramount Chapter of the Union,10 asked why she had,discontinued payment of her union dues and she told him substantially the samethat she had told Bratchko, that is, she refused to belong to the Union anylonger or pay any more dues.Whalen testified that when she signed the "Application Blank" for member-ship in the Union on May 26, 1942, she informed employee Julius Friedman, amember of the executive board of the Union's Paramount Chapter, and employeeCharles Iacona that she was financially unable to pay the initiation fee and duesand that Iacona agreed to pay the initiation fee if she would sign the blank.Whalen insisted that she never paid any initiation fees or union dues or assess-ments.However, records of the Union, which were introduced in evidence,show that Whalen's account was credited with the payment of initiation fee anddues inDecember 1942.The undersigned accords credence to the union's recordsas to payment of Whalen's initiation fee and dues and finds that they were paidin December 1942.According to Whalen's undenied testimony, a few days after she signed theapplication card, Friedman asked her to enlist the membership of other employeesand she informed him :10Local 109 embraced several chapters,each of whichconfined its membership to employeesof one of the various employers in the industry. PARAMOUNT- PICTURES, INC.565'...I was'not that much interested in the union to seek other members andthat my supervisor had spoken to me about the time he spent talking-to me,and,-that I wished he would refrain from doing it in the future.He said,"Well, you have signed a card with the union," and'he said; "Of course,that doesn't mean anything unless you are able to get other 'people to do thesame thing," and it seems that they designate each member to bring in'fiveor-ten others, whatever it was, and I told him that I could 'not do it; and!,,'was ^sorry that I had signed the card, and that I didn't want -to, be'-anypai;t'of it.--. ,Carberry paid her initiation fee of $2.00 in December 1942, and also the monthlydues of $1.00:Thereafter, each month she paid dues of :$1.50 for the months ofJanuary, February, March, and April 1943. She also paid an assessment of$1.00 in March 1943 and another in the same amount in April 1943: In April1943, she had the following conversation with employee Herbert List, who wasa member of the executive board' and of the grievance committee and whocustomarily collected her dues :At that time, I objected to the fact that the dues had been increased, eitherthe month before or that month, and I said that I would pay then, but thatI wasn't interested in the union any more, and I didn't want him to botherme any more with the collection of dues, and from then on; he never botheredme any more."-Each of the three-complainants testified that she never received a membershipcard or a copy of the Union's constitution and bylaws, that she never took anof.th- of alle iance to -the Uiiion,-that she never received any communication fromthe Union by mail except copies of a union pamphlet entitled "Sopeg," and thatshe never attended a meeting of the Union.'' No further request to the,complain-ants for payment of union dues or assessment was made until November 1945.5.The demand by they Union for discharge of the complainantsUnder date of November 5, 1945, the Union sent the following form letter toeach of the complainants" setting forth the amount of delinquent dues owed byeach :"The findings in this paragraph are based upon the Union's re'I!ords respecting the pay-ment of Carberry's dues and upon the testimony of Carberry when not in conflict with suchrecordsShe testified, that she was of,the opinion that her last payment of dues'was madeinMay 1943 and that the conversation with List occurred 'at that timeHowever, theUnion's records show no payment having been made by Carberry in May 1943Her testi-mony that the dues were increased in either April or March is not credited.The Union'srecords reveal that the increase in dues became effective in January 1943."A conflict in testimony exists with respect to receipt by the complainants of member-ship cards, copies of the constitution and bylaws, and other material trom the Union.Both at the arbitration hearing and the instant proceeding,Jackshies admitted that shedestroyed all envelopes received in the mail bearing a return address of the' Union'.Officers for the Union insisted that records of the Union which were introduced into evi-dence showed that the names of the complainants had been processed on an addressographat the Union'soffices and that customarily following such processing they should havereceived copies of the constitution and bylaws,membership cards, notices of meetings, aswell as the Union brochure, SOPEG, which was admittedly received." Whalen may have been requested to pay her dues in 1944. Dues Collector RobertMcKeown testified, and Whalen denied, that lie urged Whalen several times in 1944 to payher delinquent dues.14According to the undemed testimony of Herman Liveright, chapter chairman' of theUnion, the same letter was sent to 40 or 45 members who were in arrears in the paymentof dues and assessmentsApproximately 25, or more,of these members immediately paid809095-49-vol. 79-37 566.DECISIONSOF NATIONAL -LABOR';RELATIONS BOARDThrough the new contract almost, every, union member at Paramount,except certain relatively new employees-of the Company, has-won a,salaryincrease, retroactive payments, . or both.Now those members, who oweback dues can and must get themselves into ,good,standing..-The Paramount Chapter Executive 'Board, Jw;consultations with 'leadersNovember 16, 1945,,to make good., You will receive your retroactive checkon Friday, November 9, and we urge that you try to pay up what you- owe,in full on that day._You owe for` the months Au1gust'1944 tliiough November 1945 and assess-ments 1945.The amount you owe' is $_^_16-`We are'sure that once you have been reinstated,iii good standing you will"want to pay your monthly dues regulaily,'id order to live up, to your obliga-tious as a`union member, to do your bit to"make the new contract work foryou and your fellow employees, to make the union strong enough to fulfillthe tremendous promise of the period just ahead:'',-'Each of the complainants ignored the letter and made no payment In Febru-ary 1946, each of them discussed the Uriion's'request for payment of dues andassessments with Herman Liveright, chairman of the Paramount Chapter ofthe Union. Jackshies told him that she'was'willing to pay her delinquent duesif the Union would cancel her membership and return her application for mem-bership card.Liveright refused-the offer.Carberry testified that she had the following, conversation with Liveright inregard.to the arrearage,in dues:,'-Well, I told him thatI had been advised that he liad'informed the companythat I was a member of the union and, that, I owed money and, I was notmaintaining my membership. So I told him what happened in 1943, and Itold Herbert List that I was resigning and I wanted `no part of the unionany more and I didn't care to belong to it and not to bother me any more,'and that nothing had been done in those years, and he stipulated that I wasstill a member, and that I had joined the union and I could not resign, thatmy resignation could not be accepted.I told him that if he thought that I was- obligated to the extent of theof the union, that I wanted my resignation accepted.However, as I say, he stipulated that there was no way of resigning fromthe union and no resignation would be accepted and I was obligated to paythat money, otherwise my dismissal would be requested.17,their delinquent dues or made arrangements to pay themSome 12 or 15, however, didnot respond to the communication and the Unionsought the aid of the respondent's officials,to bring the recalcitrant members into good standing without resorting to invocation of themaintenance of membership provisions of the contract between the respondent and the Union.16 It will be recalled that the second collective bargaining contract executed on August 6,'1945, by the respondent and the Union was retroactive in effect until July 28, 1944.How-ever, the original contract of May 10, 1943, with similar provisions for union security, hadbeen in effect until the execution of the second contract16 Jack-shies and Whalen were each asked to pay$30.00.The amount due from Carberrywas $38 00.17According to Carberry,in; ;March'1946,,,she, had,a conversation with Paul Raibourn,vice-president of the respondent,in-which she related to him her contention in respect to` ldPARAMOUNT-PICTURES,'INC.-:567.-'Whalen testified as follows in respect to her conversation with Liveright:,..I told him that I didn't consider myself a memberof theunion, and I'wasnever givento understandby theunion that T was a'member, and he told methat I definitely was, that I had signed the card.I'then'told him that if he'felt that I,was obligated to the union for thatamount'of money, that I would pay it, provided I would bepermittedto resignfrom the union,as I didn't feelthatI was financially able to continue payingthe union dues that they demanded and the assessments of money that theydemanded.He told me that there was no possible way for me to resign from the union,not while I was in Paramount.I would have to terminate my position withParamount.`On April 23, 1946, the Union formally requested by the following letter that therespondent discharge the three complainants because of their failure to maintaintheir membership in good standing-The following employees of your company are no longer members'in'goodstanding of our union :ElizabethCarberry-ElizabethWhelanEleanor JackshiesAs you know, under our contract, members of the union, as a conditionof employment, are required to maintain their membership in good standing-The above named persons, not having done so, we ask that they be discharged.Under date of April 24, 1946, George A. Barry, attorney for the respondent,sent to each of the three complainants the following letter :In a letter dated April 23rd, 1946 the Union refers' the Company to itscontract with Union dated August 6th, 1945, and, under the provisions ofArticle 2 thereof relating to maintenance of Union membership,in goodstanding as a conditionof employment, requests the Company to dischargeyou because of your failure to maintain your Union membership in goodstanding.You are respectfully requested to deliver to Mr. Raibourn's office on orbefore Monday, April 29th, 1946 a written statement setting forth reasons,if any, why the Company should not comply with the Union's requestFollowing Barry's suggestion, Carberry wrote Vice-President Raibourn thefollowing letter under date of April 26, 1W6:In reference to Mr. George A. Barry's communication of April 24, 1946,please be advised that since May 19433, when I last paid dues to the ScreenOffice and Professional Employees Guild, Local 1 U. O. P. W. A., C. I O..I have not considered myself a member of that organization. At that timeI informed the Dues Collector, who is no longer with Paramount of mydesire to have no further relations with the above mentioned Union.Whetheror not my wishes were brought to the attention of the Union, I do not knowBut, since I was never approached or requested from that time on to paythe dues and assessments demanded by the Union.Raibourn suggested that she pav theUnion a nominal sum under protest,in order to obviate immediate discharge.Shortlythereafter, Carberry paid $2.25 to Mary Brady, treasurer of the Paramount Chapter, underprotest.Subsequently, Carberry had another conversation with Liveright, in which shetold him that she had paid$2.25 to the Union under protest.Liveright replied that shecould not resign and would have to pay dues and assessments. 568.DECISIONS OF NATIONAL, LABOR RELATIONS BOARDany. dues tothe organization,I assumedthat mymembership,had beendiscontinued.This was favorable to me because I, did not believe in theC. I. O. organization and hadno interestin their workings or efforts.However, in November 1945, I received, from the Union, Headquarters, aformletter stating that I was obliged, as a member to pay, dues includingAugust 1944, through November L1945 plus assessments in the amount of$38.00.I disregarded this notification, since considering myself out of theorganization I wasnot boundas a memberby the last contract entered intoby the- Union and the- Company. - Thereafter, there weremany- impliedthreats circulated 'arid so`I contacted the"Uii n Chairman, to see if therewasn't some error in the Union's, claim on my, status as a member. TheUnion wasand has been so insistent upon claiming my membership thatI tried on several occasions to come to some agreementwiththe UnionChairman; but tono avail.After my discussion- with you in, March. 1946, and a few days later withMr. Herman Liveright, I finally decided that in order to, avoidany futureannoyance. with, the Union having been upset and. worried on so, manyoccasions, to make an effort to pay the Union dues. Therefore, I paid, more,or less under duress, toMiss.Mary. Brady, Chapter Treasurer,on March 22,1946, one mouth's dues($2.23);which, amount was all that Icould affordat the time. It was accepted. I made no specific arrangements for futurepayments but having made an initial payment showed evidence of goodfaith towards continuing them, when my finances permitted:My financialresponsibilities at home are heady and I haven't been able to make anotherpayment as yet.In view of-tie fact.that the. Union has accepted my money, I feel thatit is showingunduediscrimination.against mein asking the Company formy dismissal.I am aware of any, numberof employees, who are membersand who are not in good standing, owing the Union large amounts in delin-quent dues and who have not at, any time been as harassed as I have been.I firmly believe that the Union is using meas an exampleto induce thenumerousother employee members, to pay their Union duesI intenselyfeel thatI am beingdiscriminated against and do not understand why I shouldbe dismissed.when there are so many more employees who are notmembersin good standing.On April 29, 1946, Jackshies sent Vice-President Raibourn the following; letter,pursuant to Barry's request :In reference to Mr. George A. Barry s letter of, April -24, 1946. I am re-quested to deliver to you, the reason why the Company shall not complywith the Union's request to terminate my employment with the Company.In June-1942 I signed an application for membership. in the Union andpaid dues until December 1942.At that time having no interest in theUnion, I made that fact known to several representatives of the Union.Since I was never approached or requested to pay dues after that date, Iassumed my membership was discontinued.I respectfully request that the Company notify the Union thatas a non-member I am not subject to the provisions of the Company's contract.On April 29, 1946, Whalen complied with Barry's request by the following,letter to Raibourn :Mr. George A. Barry's letter of April 28, 1946, referred to a communica-tion received by the Company. from, the above, organization, wherein the PARAMOUNT PICTURES, INC.-569Union stated that my retentionas an employeeof the Companyis dependentupon the maintenance,in good standing, of my membershipin said union.Mr. Barry's letter offered me an opportunity to reply to the Union's conten-tion, and requested that my letter be addressed to you.At the outset, I must make it clear that I am not a member of the subjectUnion. In May 1942. when the Union was seeking members throughout theCompany, I may have indicated an interest in the Union's activities, butsince that time I have not paid any clues, attended meetings, or evidencedin any way whatsoever, that I wasa memberof the organization.SinceMay 1942, through to the present, I have made my nonmembership knownto various representatives of the Union, who sought to encourage my interestin the organization.Whatever interest, if any, I may have shown in the Unionparing its or-ganizing campaign does not give to the Union the right to claim meas a mem-ber.Article 2 of the Union's bylaws, set forth the formalities to be compliedwith before an applicant is accepted to membership. Section 6 of Article 2provides that "Applicationsshall firstbe approved by the Executive Com-mittee of the appropriate Guild and shall be further subject to acceptanceby the General' Executive Board of the Union whereupon the applicant, aftertaking oath of membership, shall be constituted a member in good standingof the Union "'e I have never taken the prescribed oath nor have I in anyother way sought to qualify for membership.I respectfully request that the Company notify the Union that as a non-member I am not subject to the provisions of the Company's contract withthe union.6 -The arbitration proceedingFollowing the receipt of the letters from the complainants, the respondent wrotethe Union the following letter on May 6,1946:The above named employees [referring to the complainants] dispute yourright under the contract to request their discharge because they claim theyare not members of your'Union and that you are discriminating against them-These statements raise questions of fact between you and them concern-ing which we have little or no information on which to base conclusions.In such circumstances we can take no action.You may elect to arbitrate these questions as a dispute under Paragraph6 of our agreement. If so we would be willing to accept such arbitration asa method of determining the facts.Thereafter, the respondent and the Union agreed that the question of whetherthe complainants were subject to the maintenance-of-membership provision ofthe contract should be submitted to arbitration, pursuant to the terms of thecontract.On June 6, 1946, each of the complainants was notified by the respond-ent of this decision by the following letter :.In connection with the Union's request that the Company discharge youfor failure to maintain your alleged union membership in good standingplease be informed that the matter is in the hands of the American Arbitra-tion Association.As soon as possible an arbitrator will hear and decide theissues.Because your right to continued employment is at stake you will be affordedadequate opportunity to participate in the arbitration proceedings.I r,qf11Tins reference is to the bylaws of Local 1. -570DECISIONSOFD NATIONALLABOR RELATIONS BOARDLater, on June 19, 1946, each of the complainants was notified of the date ofthe arbitration proceeding by the following letter from the respondent:The first hearing in the case involving the Union's request to dischargeyou, concerning which I wrote to you on June 6th, 1946, has been set for10: 30 A. M. on Friday, June 28th, 1946 at the Hearing Rooms of the Amer-ican Arbitration Association, 9 Rockefeller Plaza, New York City ; MitchellM. Shipman, Esq. will be the arbitrator.You'should be present and should be prepared to defend your job"security.You have a right to be represented by Counsel of your own choice: TheCompany authorizes and requests you to be present throughout the entireproceedings.A hearing in the arbitration proceeding was held on June 28 and July 1, 1946,before Mitchell M. Shipman. The respondent and the Union were represented bycounsel, as were the complainants who were permitted to intervene in the pro-ceedings.'sOn August 6, 1946, Arbitrator Shipman issued his Opinion and Award,finding the complainants subject to the maintenance-of-membership provisionsof the contract between the respondent and the Union, granting them a periodof one month in which to pay their back dues and assessments computed fromJuly 1944, thereby becoming members in good standing, and ordering that in theevent they failed to make such payments, the respondent should discharge themupon request of the Union.4On August 13, 1946, the -respondent notified each of the complainants by letterof Arbitrator Shipman's award, quoting the full text of the award.Upon thecomplainants' refusal to comply with the arbitration award, the Union requestedthat the respondent terminate their employment.Accordingly, on September 9,11Carberry testifiedas follows in response to a question by Trial Examiner Webb :Trial Examiner WEBB. Did youat any timeprior to orsubsequentto that arbi-trator proceeding agree to abide by the decision of the Arbitrator?The WITNESS. No, I didn't. In fact, we told the Arbitrator at thathearing that wewould not abide by anydecision.George Barry, attorney for therespondent;Irene Sullivan,personneland pay-roll managerof the respondent ; and Sidney Young, president of Local 109,all ofwhom werepresentthroughoutthe hearing of arbitration proceeding,denied that Carberrythere stated thatshe would not be bound by the decision of the arbitrator.The transcriptof testimonytaken duringthathearing contains no such statementon the part of Carberry.The under-signed therefore does not credit Carberry's testimony in this regard.As to this issue, thefollowingcolloquy between the Arbitratorand Edward J. Dinkel, counsel for the complain-ants at the arbitration hearing, is,in the opinionof the undersigned,significant :The ARBITRATOR. Do [the complainants] understand that if Iso find they are mem-bers of the Union,and they continue to maintainthe position that they do not wantto have anything to do with the Union, that they must lose their jobs?Mr. DINDBL.They so understand. . . .The ARBITRATOR (addressingMiss Carberry,Miss Whelan and Miss Turner). Youunderstandthat I must take this position.You understand why Imust take thatposition.As Arbitrator,I am bound by the agreement I cannot change anythingin it.The agreement says that if you were members on the date of the agreement, youmust continue to be members,subject todischargeat therequest ofthe Union. If Ifind that youwere members at that time,then the agreement automatically takes effect.If I find youwere not members,you are not subject to discharge at the request of theUnion.(MissCarberry,MissWhelan and Miss Turner, indicatedthey understood thepositionof the Arbitrator) [Parenthetic remarks in original]. PARAMOUNT PICTURES, INC.571-1946, the'respondent notified each of the complainants of lies discharge by thefollowingletter:We have receiveda letter from Ithe Screen Office and Professional Em-ployees Guild,Local 109, U. O. P. W. A., C. I 0,stating that you have failedto fulfill the terms of the award of the arbitrator in case No.L-1627 NY-L-70-46.TheUnion,therefore,requests your immediate discharge.Inasmuch as you acknowledge thatyou have not fulfilled the terms ofthe award,it'iswith deep regret that the company notifies you that you aredischarged from its employ as of September 9th, 1946.No action was taken by the complainants to set aside or modify the award of.the arbitrator.B. ConclusionsInitially, counsel for the Board contends that the complainants were nevermembers of the Union because of the failure of the Union to comply in full, asto the complainants with the provisions of the constitution and bylaws respectingthe acquisition of membership in the Union. Specifically, he points to the provi-sions stating that new members should take an oath of allegiance to the Unionand upon acceptance into membership should receive a membership card andcopies; of the,cgn,stittion and bylaws.The undersigned finds no merit in thiscontention.On its face, the application blank signed by each complainant statedthat the signer thereby requested and accepted membership in the Union.More-over, the significant provisions of the constitution and bylaws, in respect to mem-bership in effect at the time the complainants signed the application blanks, setforth, as noted previously, two prerequisites to the attainment of membership,(1) the application should be made in writing and accompanied by payment ofthe initiation fee and dues for the first month and (2) the application shouldbe approved and the dues and fees be accepted by the National Union. In allrespects, these provisions were fulfilled as to the complainants.Although theconstitution and bylaws also stated in other provisions that new members shouldswear allegiance to the Union, officers of the Union explained at the hearing thatinmany instances this provision was waived because of various circumstanceswithout affecting the membership standing of employees involved.As to com-pliance with the incidental provision that a new member upon acceptance to-membership should receive a membership card and a copy of the constitutionand bylaws, there is a conflict in testimony.The complainants stated that theynever received such documents, whereas officers of the Union testified that union(records revealed that the names of the complainants had been processed on an.addressograph-machine'and that following the normal practice, they should havereceived by mail membership cards and copies.of the constitution and bylaws.In any event, the undersigned is of the opinion that the administration of themembership oath and the receipt of these documents, under the circumstancesof the case, were not the controlling factors in determining union membership.It is accordingly found that all complainants became members of the Union andwere in good standing therein until they were more than two months in arrearsin the payment of dues.R°Secondly, counsel for the Board argues that if the complainants became mem-bers of the Union, they resigned from the Union before the effective date of themaintenance of membership provision of the contract.That a member of a labor20 Cf.Matter of Bendir AviationCorp.,1 L. A. 30;Matter of Johnson ManufacturingCo., 6 L. A 376 572DECISIONS OF <NATIONAL LABOR RELATIONS BOARDorganization may. at any time sever-his affiliation with it is too clear for argu-ment.This is true even when membership in a labor organization is requiredby a closed-shop contract, although of course the employment of the resigningmember may be terminated upon demand of the union. Resignation of member-ship may be accomplished by oral or written communication to the union, pro-vided-that.the duty corollary to the privilege of resigning, namely, notification, tothe union, has been fulfilled.The duty of notification is a necessary corollary tothe privilege of relinquishing membership in a labor organization, for the union,having enrolled and accepted an employee to membership, is entitled to due noticeof the member's resignation so that it may' make necessary changes in its recordsand reports, consider such resignation 4n. policy making decisions, and, should acontract be in existence with union security provisions, weigh the effect of theresignation in the light of such contract termsIn view of these considerations,authorities before whom the question of resignation of meuibeiship has arisenin various, proceedings have pointed out-that the burden of proof of resignationand notification thereof to the union rests upon the member seeking to show theseverance of his affiliation.-Moreover, it has been held that notification of resig-nation must be actual and not constructive"As one authority succinctly phrasedthe issue, "Resignation is a positive.action and,cannot be accomplished by in-action." ',With these considerations in mind, does,the record in the instant proceedingestablish that the complainants resigned from the-Union and gave it due notice ofsuch resignation before the effective date of the, maintenance of membershipprovisions of the contract?The undersigned is of the opinion that the evidencerelied upon by the complainants as establishing their severance of membership inthe Union does not meet the standards of proof-required.Admittedly, the al-leged resignations of the complainants in 1942 and 1943 were not made in writing.Granting that a resignation from a labor oiganization may be accomplished bycommunications other than written; the evidence of resignation by oral state-ment must be clear and the Union must have been put upon notice of such resig-nation.None of the complainants has met this burden of proof.The conversation relied upon by counsel for the Board as terminating Whalen'smembership in the Union cannot, in the undersigned's opinion, be deemed a resig-nation.When employee Friedman, who was not an officer of the Union, though amember of its executive board. asked her to solicit the membership of other em-ployees.Whalen, according to her testimony, told him, "I was not that much inter-ested in the union to seek other members . . . I could not do it, and . . . I wassorry that I had signed the card and that I didn't want to-be any part of it."Likewise, Carberry failed explicitly to express to employee List her resignationfrom the Union in the conversation alleged by counsel for the Board to have.severed Carberry's affiliation with the,Union.As noted previously, Carberry toldList, who customarily collected her dues but who was not an officer of the Union,-that.she objected to a recent increase in, dues and that she "wasn't interested inthe union any more, and . . . didn't want him to ;bother me any more withthe collection of dues ..." - -Mith regard to Jackshies' alleged resignation from the Union, there is aconflict in evidence.According to Jackshies, in December 1942, she informedemployee Bratchko, who was a dues collector for the Union but who ,was not"Matter of Bendix Aviation Corp,1L,A, 30;Matter of Paramount Pictures Inc,,L A' 6722?Matter of Johnson ManufactunnpCo., 6 L A. 376. PARAMOUNT PICTURES, INC.573an officerthereof, that she, Jackshies, did not desire to continue as a member ofthe Union or have anything more to do with it. Bratchko, however, testifiedthat Jackshies merely stated that she would pay no more dues to the Unionuntil theUnion had obtained a raise in her wages. In view of this conflict intestimony, the record does not establish with certainty that Jackshies did in factresign her membership.Moreover, even if her testimony should be creditedand it should be found that in accordance with her testimony she told Bratchkothat she was resigning from the Union, such resignation could not be held to beeffective inasmuch as she failed to give due notification to the Union of herwithdrawal from membership. In the opinion of the 'undersigned, clue notifi-cation to the Union of an oral resignation required expression of such resignationto a responsible officer of the Union, such as the president, recording secretary,or treasurer.Oral resignation by each of these complainants to a dues collectoror a committee member of the Union was not sufficient notice to the Union anddid not bind the Union .21 Since the evidence fails to establish that the com-plainants failed both to express a definite resignation from the Union and to givethe Union clear notice of such resignation, the undersigned concludes that thecomplainants' did not resign from the Union before the effective date of the mainte-nance of membership provisions of the contract.Counsel for the Board also argued that the complainants were discriminatorilydischarged because the maintenance of membership provisions of the 1945contract between the Union and the respondent, pursuant to which the dis-charges were made, were illegally retroactive in effect. In support of his con-tention, counsel relied uponMatter of Colonic Fibre Company, lnc.°The under-signed'Snds the argument unpersuasive.TheColonte Fibrecase is clearly dis-tinguishable from the instant proceeding because of the difference in the factsituations,wording of the union security clauses involved, and application ofthose provisions to the discharges. In theColonic Fibrecase, a second contractwas executed between a union and an employer in May 1945 requiring on thedate of its execution, as a condition of further employment, all employees whowere members in good standing of the union 81/_> months prior to May 1945, tomaintain such membership in good standing. Being retroactive in effect for23As Arbitrator Shipman pointed out "the only circumstance that could possibly mili-tate against the Union's disclaimer of notice or knowledge is the rather long period oftime that it permitted to elapse after the employees became delinquent in their dues beforeit invoked" the union security provisions of its contiact with the respondent.However,Sidney Young, president of the Union, testified without contradiction, that because thenegotiations between the Union and the respondent concerning job classifications andwage increases were prolonged and, in fact, consumed a period of 3 years before they wereultimately settled,the executive board of the Union agreed not to press members for thepayment of dues until the job classifications and wage increases i;ele achievedAccordingto Young, the provisions of the constitution and bylaws concerning the payment of duesin order to maintain membership in good standing were suspended and all members on theUnion's register were permitted to retain the privileges of membership in good standing,even though they were delinquent in the payment of dues. The undersigned finds that thelapse of time between the delinquency of the complainants in the payment of their duesand the invocation by the Union of the union security clause of the contract was justifiedbecause of the circumstances of the case, namely the lengthy negotiations with the re-spondent,NationalWar LaborBoard proceedings,and arbitration proceedingsMore-over,such a suspension or waiver of certain provisions of the constitution and bylaws ofa labor organization is by no means unusual under similar circumstances.SeeMatter ofMerrill-Stevens Dry Dock and Repair Co.,1 L. A 2T,Matter of Bendi;c Aviation' Corp ,1 L. A: -3e1;Matter of-Bethlehem-Spiorrows Point Shipyat d, Inc, 6 LA 892;Matter ofJohnson Maaafactn'ringCo, 6 L A' 37611 69 N. L R. B. 589 and 71 N. L. R. B 354. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARD81/ months from the execution date, the maintenance of-membership provisionsalso, covered a 2-month period during which no contract had been in effect andduring which a question concerning representation existed.The contract inquestion thus attempted to disregard any valid resignations which tookplace at an^appropriate time following the expiration of the original contract and during,a time when a question concerning representation existed: The instant, proceed,ing presents an entirely, different fact situation.. ,,, -The union security clause of the 1945 contract between the respondent and theUnion, executed on August 6, 1945, starts with the words, "All present employeesnowmembers of the Union." Although by its terms, the contract .was to beeffective from July 28, 1944, to July 27, 1946, no-contention was made that theunion security provisions applied to those who were members of the Union onJuly 28, 1944, but not on the execution date of the contract. Indeed, the arbitrator.stated in his award that the following was the fundamental query : "Were theseemployeesmembers ofthe Union on the Agreement date August 6, 1945?" Thus,it is clear no retroactive effect was stated or intended and none was given to,the maintenance of membership provisions of - the, respondent's 1945 contractwith the Union. _ Accordingly, theColonie Fibre Companycase is -inapplicableto the instant proceeding.In addition, counsel for the Board contended that the effect, of permittingthe Union, during the terms of its second contract,to insistupon payment of an,arrearageof dues andassessmentsaccruing during the term of theoriginalcontract is to give the maintenance of membership provision of the second con-tract retroactive scope.Theargumentmight have merit if the original contracthad not contained the same union security provisions of the second contract.But where, as here, a contractual relationshipbetween a union andemployerhas existed uninterrupted for a period of years, thesucceedingcontract containingthe same maintenance of membership provisions as the first, there appears to beno authority holding that upon execution of the second contract, the union isbarred from recovery of unpaiddues and assessments arisingduring the term,of the first contract." Indeed, in arbitration, proceedings and inproceedingsbefore the National War Labor Board, it has frequentlybeenheld that duringthe term of a second contract, a union may require paymentof dues accrued anddelinquentunder the terms of an earlier contract 2'An additional contention of counsel for the Board is that the union securityprovisions of the contract should be interpreted to mean that only those em-ployees who were members in good standing of the Union on the date of the exe-cution of the contract should as a condition of employment be required,to main-tain their membership in good standing in the Union for the term of the contract.25 In connection with this phase of his argument, counsel for the Board apparently relieduponMatter of Aluminum Company of America, Lafayette Works,68 N. L R. B. 750 andMatter of Phelps Dodge Copper Products Corporation,63 N. L. R. B 686. Neither ofthese cases applies to the instant proceeding. In both, union security provisions of,a con-tract were invoked and employees were discharged pursuant thereto at a time after thecontract had expired and when no contract was in effect.Heie, the maintenance ofmembership provisions have been continuously and uninterruptedly in effect since theexecution of the first contract between the respondent and the Union on May 10, 1943.22 SeeMatter of United Shoe Machinery Corp.,1,L. A 240;Matter of Paramount Pic-tures Inc.,6 L. A. 672;Matter of Bethlehem-Sparrows Point Shipyard, Inc.,6 L. A. 892;Matter of Bethlehem Steel Co.,12W. L R. 255:Matter of Cincinnati Industries, Inc.,12W. L. R 516:Matter of Consolidated Steel,20W. L R 110;Matter of Ingalls IronWorks Co., Inc.,21 W. L. R. 27;Matter of Lamson&Sessions Co., 22 W. L. R. 459;Matterof General Motors Corp.,23 W. L R.69, ,-_ PARAMOUNT PICTURES, INC.575The undersigned cannot agree. In the absence of any ambiguity in the contractor conflict in meaning of various provisions thereof, as well as the absence of anyevidence showing that the contract terms did not reflect the intent of the parties,the contract must be taken at its face value and applied without revision orinterpretation which would change the plain language of the contract.Theunion security provision of the contract commences, "All present employees nowmembers of the Union . . ." and obviously covers members in bad standingas well as those in good standing. In view of all the circumstances, the carefuldistinction in the use of the terms "members" and "members in good standing"in the contract, and the fact that such a union security provision is by no meansunique, it must be found that the parties intended to cover such situations ashave given rise to the instant proceeding.The undersigned finds that the con-tract appliestomembersof the Union whether in good or bad standing onAugust 6, 1945.Counsel for the Board points to the provisions of the bylaws of Local 1,signatory to the 1945 contract, providing that if a member is delinquent in thepayment of his dues more than 1 month, he "shall automatically be suspendedand shall lose theprivilegesof Union membership." 27Counsel argues that, byvirtue of this provision, the complainants have long since lost their membershipin the Union because of their failure to pay dues. The fallacy of the argumentlies in its failure to distinguish between suspension of membership privilegesand expulsion from membership, a distinction which the language of the bylawsdoes not always make clear, but which in each of the Union's successive consti-tutions is unmistakably preserved.A member was expelled only after trial be-fore a special board.Failure to pay dues resulted in suspension of membershipprivileges, according to the terms of the constitution and bylaws, but did not ofitself sever the affiliation of the member with the Union. Though in bad stand-ing, he was nevertheless a member.28Moreover, as found in the margin above.the executive board of the Union had agreed not to enforce these provisionsof the constitution and bylaws, pending ultimate settlement of the wage and jobclassificationissues.The undersigned concludes and finds that the complainants became membersin good standing of the Union, never resigned their membership in the Union, andat the date of the execution of the contract on August 6, 1945, were members ofthe Union in bad standing because of non-payment of dues and assessments butnevertheless were subject to the union security provisions of the contract.There remains for consideration the argument made by counsel for the re-spondent in reliance on theTimken Roller Bearingcase,29 thateven ifit shouldbe found that the award of the arbitrator was erroneous, that the complainantswere not subject to the union security provisions of the 1945 contract, and thatthey therefore should not have been discharged, nevertheless the complaintshould be dismissed since it would not effectuate the policies of the Act to permitthe complainants to seek redress from the Board after having participated inthe arbitration proceedingIn support of his contentions, counsel also refers toMatter of Baker ,& Company, Inc.,68 N. L. R. B. 83Q, which involvedissues simi-lar to those of the instant proceeding, namel.\, whether union security provisions"Bylaws of Local 109 provided, "A member whois inarrears of 2 months' dues ormore shall automatically be suspended and shall lose the privileges of voting and partici-pating in membership meetings."28SeeMatter of Lamm Lumber Co.,14 W. L. R. 396._,29Matter of Timken Roller Bearing Company,70 N. L. R. B. 500. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDof a contract were actually applicable to employees discharged by the employerupon request of the union involved. Therein the Board stated that the employerhad a duty to inquire as to the identity of employees covered by the mainte-nance-of-membership provision and "when it failed to perform that duty anddischarged the four employees ..,itacted at its peril and violatedSection 8 (3) of the Act when the true facts were, as herein found, that the con-tract did not require their discharge"The respondent contends that since thecomplainants were discharged pursuant to a valid contract only after therespondent had made its own independent investigation and an arbitrator hadissued an award determining the issue, the respondent has fulfilled its dutiesunder the Act and has not discriminated against the complainants.In a sense, the complainants are not in the same status as the charging unionin theTiaaken Roller Bearingcase.There, arbitration proceedings had been hadat the insistence of the Union, and failing to receive an award favorable to it,the Union filed with the Board charLes of unfair labor practices covering theissues of the arbitration proceeding In the instant proceeding, the complainantswere intervenors in the arbitration proceeding which was invoked by agreementof the Union and the respondent.However, there intervention in that pro-ceeding was voluntary and, as previously noted, the colloquy between the arbitra-tor the complainants, and their counsel in such proceeding indicated that the com-plainants agreed to abide by the results of the arbitrator's award. In any event,they took no action under the laws of the State of New York to have the rulingof the arbitrator reviewed or set asideAlthough the position of the com-plainants herein and the union ill the1'nitken Roller Bern mgcase are technicallynot identical, nevertheless in reality they are, for, in the language of the Boardin the latter case, they have "concurrently utilized two forums for the purposeof litigating the matter here in dispute."Therefore, the sane considerationswhich motivated the Board to dismiss that portion of the complaint referringto the arbitrated issues in theTrneken Roller Bearingcase are applicable here.To do so would not only reduce litigation but would effectuate the fundamentalpolicies of the Act.Especially is this true ill the instant case where there is-no evidence of bad faith or anti-union conduct on the pact of the respondent, the-issue of dual unionism is not involved, the problems of the case are particularly-avell suited to resolution by arbitration. and the award of the arbitrator is inaccord with the established line of authorities in comparable proceedings in-volving similar issues. In view of all these consideiations, the undersigned isof the opinion that even if it should be assumed that the complainants werenot subject to the union security provisions of the contract between the Unionand the respondent, the complaint should be dismissed in order to effectuate thepolicies of the Act 30Upon the entire record in the case, the undersigned is convinced, and finds,that the respondent did not violate the Act as alleged in the complaint.Accord-ingly, the undersigned will recommend that the complaint be dismissed in itsentirety.Upon the foregoing findings of fact and upon the entire record in the case, theundersigned makes the following:30 In so finding,the undeisigned does not mean to imply that the arbitration proceedingbars the Board from assuming jurisdictionAs in all unfair labor practice proceedings,the instant one is concerned not with private rights but rather with the enforcement ofa public policy over which the Board has jurisdiction not "affected by any other meansof adjustment"SeeMatter of Rieke Metal Products Corporation,40 N. L R B. 8f7, PARAMOUNT PICTURES, INC.CONCLUSIONS OF LAw5771.The operations of the respondent, Paramount Pictures, Inc., New YorkCity, occur in commerce, within the meaning of Section 2 (6) and (7) of the Act.2.Screen, Office and Professional Employees Guild, Locals 1 and 109, United-Office and ProfessionalWorkers of America, C. I. 0., are labor organizations,within the meaning of Section 2 (5) of the Act.3.The respondent has not engaged in unfair labor practices as alleged inthe complaint, within the-meaning of Section 8 (1) and (3) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the complaint be dismissed in its entirety.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, Series 5, effective August 22, 1947, any party may, withintwenty (20) days from the date of service of the order transferring the caseto the Board, pursuant to Section 203.45 of said Rules and Regulations, file with-theBoard, Rochambeau Building, Washington 25, D. C., an original and six.,copies of a statement in writing setting forth such exceptions to the IntermediateReport or to any other part of the record or proceeding (including rulings uponallmotions or objections) as he relies upon, together with the original and sixcopies of a brief in support thereof ; and any party may, within the same period,tile an original and six copies of a brief in support of the Intermediate Report.Immediately upon the' filing of such statement of exceptions and/or briefs, the,party filing the same shall serve a copy thereof upon each of the other parties.Proof of service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203.85. As further provided in said Section203.46, should any party desire permission to argue orally before the Board,request therefor must be made in writing to the Board within ten (10) days-from the date of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaid,Rules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203 48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions andorder, and all objections and exceptions thereto shall be deemed waived for allpurposes.FREDERICB. PARRIES, 2ND,Trial Ewaminer.Dated October 10, 1947.